Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-14 & 16-34 as they read on the elected invention are considered on the merits, namely a composition comprising a physiologically acceptable medium, human albumin, a disaccharide or trisaccharide, DMSO and L-cysteine, cells (not TILs).
Applicant's arguments have been fully considered but they are not persuasive to overcome the obviousness rejection.  The rejections under 112 have been overcome by applicant’s amendment.  It is accepting that the examiner’s rejection of “with the exception of tumor-infiltrating lymphocytes” does not raise to the level of a rejection however it is suggested that the description be amended because the phrase would seem to exclude said lymphocytes but then the next 10 lines of the claim go on to define the lymphocytes. Such an extensive definition of a limitation would suggest that the cells were to be included not excepted from the composition and as such the intended meaning of the claims is unclear. The specification would seem to suggest that the claimed lymphocytes should be in the composition.  Amendment or clarification is suggested.
Applicant argues that the cited reference does not suggest the use of a disaccharide or trisaccharide however the reference does generically suggest any known cryopreservation (the teaching is generic on that) and applicant’s exemplified  sucrose and trehalose are notoriously old and well known saccharide cryoprotectants. 
Applicant argues that the use of cysteine is only disclosed in a list of amino acids by the cited reference and this is not disputed, but it can’t be considered unobvious to include 
	If applicant can demonstrate that the specific combination of components yields an unexpected results in conjunction with a particular type of cells that would constitute evidence to the contrary of eth 103 rejection.  Otherwise, the inclusion of a disaccharide known to have a cryoprotective effect and an essential amino acid  in a croptitective method would have to have been considered obvious at the time the invention was made. It is a well established proposition of patent law that no patentable invention resides in combining old ingredients of known characteristics where the results obtained thereby are no more than the additive effect of the ingredients.  See In re Sussman, 1943 C.D. 518; In re Huellmantel   139 USPQ 496; In re Crockett et al, 1266 USPQ 186.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 16-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al US 20050026133 
	Applicant claims a composition and method of using to preserve cells.  
	Nakatsuji teaches a composition and method of preservation utilizing DMSO, saccharides, albumin and L-cysteine [0053-0064, at least].  Nakatsuji is not sufficiently specific to anticipate the claimed invention but does strongly suggest a combination of the claim designated components for the preservation of cells and a method of freezing using steps very similar to those claimed by applicant.  Nakatsuji teaches that their protocol is designed for ES cells which were notoriously hard to keep viable and was based on methods for preserving other nucleated cells and stem cells [006-008].  Given the teachings of Nakatsuji it would have been obvious to preserve nucleated animal 
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657